Citation Nr: 9908994	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
the residuals of a cerebral vascular accident as a result of 
medical treatment provided by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1954 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident (CVA or stroke).  The case is now ready for 
appellate review.

The Board notes that following the veteran's January 1994 
application, the RO granted entitlement to nonservice-
connected disability pension in a rating decision issued in 
July 1994.  The veteran has no service-connected disability.  
In a February 1997 rating action, the RO provided evaluations 
for the veteran's nonservice-connected pension of:  30 
percent for residuals of a CVA with short-term memory loss; 
30 percent for homonymous hemianopsia; 30 percent for left 
upper extremity weakness secondary to CVA; 20 percent for 
left lower extremity weakness secondary to CVA, and; 10 
percent for hypertension; with a combined 80 percent 
nonservice-connected evaluation.  Entitlement to special 
monthly pension for aid and attendance or housebound benefits 
was denied, the veteran was notified, and he did not appeal.


FINDINGS OF FACT

No clinical or other competent evidence on file shows that 
the veteran had a cerebrovascular accident (or incurred the 
residual disability from such cerebrovascular accident) as a 
result of VA surgery for removal of a perforated, gangrenous 
appendix in December 1992 or as a result of any postoperative 
VA hospitalization or medical treatment.


CONCLUSION OF LAW

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
including the residuals of a cerebrovascular accident 
resulting from VA surgical or medical treatment is not well 
grounded.  38 U.S.C.A. §§ 1151, 5103(a), 5107(a), 7104(b), 
7105(d)(5) (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1998); 
Brown v. Gardner, 115 S.Ct. 552 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  In pertinent part, 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were incurred in 
service.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or treatment and 
additional disability, and that there was no need for any 
identification of "fault" on the part of VA.  The Supreme 
Court further found that the then-implementing regulation of 
38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  See Gardner, 115 S.Ct. 552, 
556(n)(3), wherein the Court stated:  

We do not, of course, intend to cast any 
doubt on the regulations insofar as they 
exclude coverage for incidents of a 
disease's or injury's natural 
progression, occurring after the date of 
treatment....VA's action is not the cause 
of disability in those situations....  It 
would be unreasonable, for example, to 
believe that Congress intended to 
compensation veterans for the necessary 
consequences of treatment to which they 
consented (i.e., compensating a veteran 
who consents to the amputation of a 
gangrenous limb for the loss of the 
limb).

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
not that every additional disability was compensable.

Thereafter, the VA Secretary sought an opinion from the 
Attorney General of the United States as to the full extent 
to which Section 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
in January 1995.  In essence, this opinion stated that, "Our 
conclusion is that the Court intended to recognize only a 
narrow exclusion, confined to injuries that are the 
necessary, or, at most, close-to-certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "it would be necessary 
to show that the additional disability was actually the 
result of such disease or injury or an aggravation of such 
disease or injury and not merely coincidental therewith."  
38 C.F.R. § 3.358(b)(2) provided that compensation would not 
be payable for the continuance or natural progress of 
diseases or injuries.  And, 38 C.F.R. § 3.358(c)(3) then 
provided that, "compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from or intended to result from the 
examination or medical or surgical treatment administered.'

Under the newer 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where a disability (1) was not causally related to 
VA hospitalization or medical or surgical treatment or (2) 
was merely coincidental with VA medical care, or (3) was the 
continuance or natural progress of diseases or injuries for 
which VA medical care was provided, or (4) was the certain or 
near certain result of VA medical care.  Where a causal 
connection existed, and there was no willful misconduct, and 
the additional disability did not fall into one of the above-
listed exceptions, the additional disability was then to be 
compensated as if service connected.

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence was necessary for recovery under Section 1151.  In 
pertinent part, Section 1151 was amended as follows:  
Compensation under this chapter shall be awarded for 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service 
connected.  For the purposes of this section, a disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished to the veteran under any law 
administered by the Secretary, either by a VA employee or in 
a VA facility as defined elsewhere, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event that was not reasonably foreseeable.

However, where a law or regulation changes after a claim has 
been filed or reopened, but before the judicial process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
38 U.S.C.A. § 1151 claim should be evaluated under both the 
old and new provisions of 38 U.S.C.A. § 1151 in effect as of 
October 1997, to determine which version is most favorable to 
him.  However, since the immediate post-Gardner state of the 
law eliminated the requirement for fault or negligence by VA, 
generally speaking, this version of the law applicable to 
Section 1151 claims is certainly likely to be more favorable 
to veterans who have filed such claims.

Well-Grounded Claims:  A person who submits a claim for 
benefits under the laws administered by the Secretary, shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The Court of 
Veterans' Appeals (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefit system requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under Section 
5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  For the purposes of determining 
whether a claim is well grounded, testimony will be presumed 
to be credible; however, such testimony must be competent and 
it must not be inherently incredible.  Finally, a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Facts:  As noted above, the veteran is not service connected 
for any disability.  The veteran's claims folder, his 
original VA inpatient and outpatient treatment records, the 
veteran's specially prepared presentation including numerous 
tabbed documents in a ring binder, and the veteran and his 
spouse's testimony at a personal hearing before the 
undersigned conducted in Atlanta, Georgia, in December 1998 
were all available and carefully reviewed in this appeal.  

In early December 1992, the veteran presented for treatment 
at the VA Medical Center (VAMC) in Decatur, Georgia, with a 
3-day history of diffuse abdominal pain and nausea.  The then 
58-year-old veteran denied vomiting, diarrhea, hematochezia, 
and melena but had had fever and chills.  Upon admission, the 
veteran was noted as being morbidity obese with weight in the 
area of 290 pounds, a temperature of 102.5, blood pressure of 
146/68, pulse 120, respiration 30, and he was in moderate 
distress.  

The veteran was admitted to the general surgery service and 
taken for an emergent appendectomy.  The actual operative 
report indicates that his surgery was provided under general 
anesthesia with an estimated blood loss of 100 cubic 
centimeters.  The veteran was markedly obese and a wide 
transverse incision was required including incising not only 
the external oblique but the internal oblique and the lateral 
portion of the rectus abdominis muscles carried down to the 
peritoneum.  A perforated, gangrenous appendix was found and 
removed.  This report indicates no intraoperative problems or 
difficulties occurred during the actual surgery.  It was 
performed without incident, his abdomen was irrigated with 
copious amounts of GU irrigant and the wound was left to heal 
by secondary intention.  

The veteran was placed on postoperative triple antibiotics of 
Flagyl, ampicillin and Gentamycin.  His postoperative course 
was notable for persistent elevated white blood count without 
fever.  Because of this continuing elevated white blood 
count, he was provided a pelvic/abdominal CT scan which was 
interpreted as revealing, among other things, a small amount 
of fluid collection and/or bowel wall thickening secondary to 
recent bowel surgery.  No abscess was specifically identified 
although a small abscess could not be excluded.  The wound 
showed slow healing progression as expected for a patient of 
his adipose size.  Postoperative records document his 
complaint of significant pain during dressing changes and he 
requested pain medication which was provided, including up to 
100 milligrams of Demerol 30 minutes prior to such dressing 
changes.

The veteran was kept in an intensive care unit for two days 
after surgery and thereafter moved to a general ward 
location.  Other records noted that he had a history of 
tobacco use but that he had quit some years earlier.  The day 
following admission and surgery, it was noted that the 
veteran had been doing well.  He had been intubated that 
morning.  He had congestive heart failure and would be in 
intensive care at least through the day.  He had a supportive 
wife.  The second postoperative day, the veteran complained 
of diffuse pain.  He was stable and transferred to an 
ordinary ward and restarted on medication for hypertension 
including Dioxide, Minoxidil, and other medications.  He was 
received on the ordinary ward early that afternoon with a 
blood pressure of 146/76 and noted as alert and oriented.  It 
was noted that the veteran stated that he hurt all over and 
that he requested something for pain.

The following day, notations indicate that the veteran had 
pulled out his IV and NG tube in the night though the IV was 
restarted.  There was only a complaint of pain at the 
incision site.  The veteran was noted as alert and oriented 
and he ambulated to the bathroom.  He again requested 
something for pain.  The veteran was encouraged to ambulate.  
The following day, the veteran was noted to have an improved 
sensorium.  Overall he was doing well.  He was alert and 
oriented and dressing changes continued to be painful for 
him.  Nursing notes and treatment records for the remainder 
of the veteran's inpatient stay demonstrate no particular 
significant medical events other than postoperative recovery.  
The surgical wound was about 6 to 8 inches deep and continued 
to be painful, especially during dressing changes.  
Antibiotics were continued.  He was discharged home on the 
11th postoperative day to continue wet-to-dry dressing 
changes at home with warm showers prior to dressing changes.

Following the veteran's discharge, he was seen for follow-up 
at the VAMC on several occasions.  A general surgery note in 
late January 1993 indicates an order for an appointment in 
the neurology clinic and the consultation request indicated 
that the reason for the request was that the veteran 
complained of a loss of recent memory after the operation and 
difficulty driving due to decreased peripheral vision in the 
right eye.  Lined through, is the comment to "rule out 
cerebral infarct 2o to operation."  The neurological consult 
two days later noted that the patient had some visual field 
deficit of the right eye and he complained of some memory 
deficit.  Fundus showed mild pallor of the left optic nerve.  
Right homonymous hemianopsia was noted.  The assessment was a 
left-sided occipital infarct and a CAT scan of the head was 
planned.  It was also noted that risk factors such as 
hypertension and high cholesterol should be reduced.  A 
February 1993 CT scan of the head showed a focal lucency 
along the anterior portion of the left calcarine cortex.  
This may have represented the residual of an old previous 
infarct.  In march 1993, an orthopedic consultation including 
X-ray study showed lumbar spinal stenosis from arthritis.  An 
eye consultation the same month resulted in an impression 
that the veteran had a limited visual field deficit which 
corresponded to the area in his brain which showed the focal 
lucency in the CT scan.

In testimony at the RO in May 1997 and again before the 
undersigned in December 1998, the veteran and his spouse 
provided their statements of belief and argument that the 
veteran had indeed sustained a stroke/cerebrovascular 
accident following his appendectomy while he remained 
postoperatively hospitalized at the VAMC in Decatur, Georgia.  
They provided their observations of the veteran's symptoms of 
having sleep in his eyes or other eye trouble which was later 
identified as involving a left homonymous hemianopsia which 
was clinically shown to be related to the left infarct, and 
to an inability to use his left hand to brush his hair which 
was later related to left upper and lower extremity deficits 
residual to a stroke.  They testified that nursing notes 
referring to the veteran being alert and oriented were at 
odds with the fact that the veteran's wife was only allowed 
to provide her husband daily care in the VAMC, in violation 
of ordinary practice, because the chief ward nurse thought 
that the veteran was indeed significantly disoriented.  
Additionally, it was their testimony that immediately 
following the veteran's significant surgery for the removal 
of a burst appendix, he was left sitting in a wheelchair for 
up to 6 1/2 hours before a bed was finally prepared for him 
following surgery.  It was also pointed out that the veteran 
had, on at least two occasions, removed NG and IV tubes while 
he was not being closely watched by medical personnel.  

Additionally, the veteran submitted a special written 
submission for consideration of his appeal in a ring binder 
which included his own personal comments as well as other 
evidence tabbed and highlighted for review.  Throughout the 
veteran and his spouse's sworn testimony and their written 
submission, it is the essential position and argument that 
the veteran in fact sustained a stroke while he remained 
postoperatively hospitalized with the VAMC in Decatur, 
Georgia.  Tab 13 of this submission, which includes a 
specially prepared timeline of the evidence involving his 
claim, notes that in January 1994, he was told by a doctor 
that he should file a claim "since my stoke occurred while I 
was in the hospital."

Analysis:  The veteran's claim for entitlement to 
compensation for the residuals of a cardiovascular accident 
as a result of VA surgery for removal of a burst, gangrenous 
appendix and/or postoperative inpatient treatment therefor, 
is not well grounded because there is simply no clinical or 
other competent evidence on file which shows that the 
veteran's cardiovascular accident was caused "as a result of" 
hospitalization, medical or surgical treatment provided by 
VA.  While the veteran and his spouse have spent a great deal 
of time and effort in attempting to persuade VA that the 
veteran's stroke occurred while he was physically present 
postoperatively in the VAMC in Decatur, Georgia, that 
evidence fails to provide any causal link between the 
veteran's stroke and VA surgical or medical treatment.  While 
it remains unclear exactly when (or where) the veteran did 
have a stroke, the essential question presented is not when 
or where the stroke occurred, but rather why the stroke 
occurred.

While the contemporaneous clinical evidence does not support 
the veteran and his spouse's argument that he actually 
suffered a stroke during his postoperative course from 8 to 
19 December 1992, even assuming, without conceding, that the 
veteran did have a stroke during this period, this fact alone 
does not show that this stroke resulted from (was caused by) 
VA medical or surgical treatment.  That the veteran did in 
fact have a stroke at some time after he had his appendectomy 
surgery by VA is undisputed.  Why that stroke occurred is the 
essential question presented in this case.  While the veteran 
and his spouse contend that this stroke resulted from VA 
hospital or surgical treatment, such assertions from lay 
persons do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
simply no clinical or any other competent evidence on file 
which shows or even suggests that the veteran had a stroke 
some time after VA surgery to remove his burst, gangrenous 
appendix which is somehow causally related to any VA surgical 
or medical treatment, or lack thereof.  While the January 
1993 VA neurological consultation referral included a request 
to rule out "cerebral infarct [secondary] to operation," 
and while the Board acknowledges that this request was later 
lined out, the fact that this request was made does not 
itself constitute clinical evidence establishing that the 
appendectomy caused the stroke.  Moreover, while the VA 
neurological consultation performed two days later did 
indicate that a left side occipital infarct had occurred, it 
did not clinically relate this stroke to the earlier 
appendectomy surgery or to any other incident of VA surgical 
or medical treatment.  Rather, it suggested a reduction of 
(CVA) risk factors of hypertension and increased cholesterol 
which clearly preexisted the appendectomy and which are not 
themselves shown to be attributable to VA surgical or medical 
treatment.  

Because the veteran's current claim was initiated in January 
1994, he is entitled to the immediate post-Gardner state of 
the law which eliminated the requirement for fault or 
negligence by VA, in pursuing a claim for VA benefits under 
38 C.F.R. § 1151.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Nonetheless, even without a requirement for showing 
that the veteran sustained additional disability as a result 
of fault or negligence of VA, there must still be competent 
evidence showing some causal connection between such 
additional disability and VA surgical or medical treatment.  
A very careful review of all of the clinical evidence on file 
and all of the written and testimonial submissions of the 
veteran and his spouse fail to reveal any such causal 
connection.  While the veteran and his spouse described some 
instances where they perceived that VA medical personnel may 
have been less than fully professional in their treatment of 
the veteran (principally, the account of being left to sit 
for several hours in a wheelchair immediately after the 
appendectomy surgery before he was placed in a bed), there 
remains no competent clinical evidence that this or any other 
aspect of VA surgical or medical treatment caused the veteran 
to have a stroke.  

Accordingly, the veteran has failed to carry his burden of 
providing evidence sufficient to make his claim under 
38 U.S.C.A. § 1151 plausible or possible sufficient to be 
well grounded.  Without a well-grounded claim, the VA has no 
duty to assist the veteran in pursuing his claim further.  

When the Board addresses in its decision a question which has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of submitting 
a well-grounded claim in the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Myer v. Brown, 9 Vet. App. 425, 432 (1996).  
Additionally, the Board notes that in accordance with 
38 U.S.C.A. § 5103(a) and the Court's holding in Robinette v. 
Brown, 8 Vet. App. 69 (1995), the veteran has been advised 
that to make his claim well grounded, he must submit clinical 
or other competent evidence which shows or suggests that he 
has additional disability which is directly attributable to 
VA medical or surgical treatment; that is, that he has 
residuals of a cerebrovascular accident that are causally 
related to VA surgical or medical treatment.



ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability due to the residuals of a cardiovascular accident 
is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals
